

115 HRES 1125 IH: Welcoming His Holiness, Hadhrat Mirza Masroor Ahmad, the worldwide spiritual head of the Ahmadiyya Muslim Community, to the United States, including Pennsylvania, Maryland, Texas, Virginia, and Washington, DC, and recognizing his commitment to world peace, absolute justice, global unity among nations, nonviolence, rejection of extremism, nuclear disarmament, elimination of weapon profiteering, eradication of poverty, economic equity, service to humanity, universal human rights, international religious freedom, and democracy.
U.S. House of Representatives
2018-10-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 1125IN THE HOUSE OF REPRESENTATIVESOctober 12, 2018Mr. King of New York (for himself, Ms. Speier, Mr. Pallone, Mr. McGovern, Mr. Roskam, Mr. Poe of Texas, Mr. Aguilar, Mr. Raskin, Mrs. Torres, Mr. McCaul, and Mr. Connolly) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONWelcoming His Holiness, Hadhrat Mirza Masroor Ahmad, the worldwide spiritual head of the Ahmadiyya
			 Muslim Community, to the United States, including Pennsylvania, Maryland,
			 Texas, Virginia, and Washington, DC, and recognizing his commitment to
			 world peace, absolute justice, global unity among nations, nonviolence,
			 rejection of extremism, nuclear disarmament, elimination of weapon
			 profiteering, eradication of poverty, economic equity, service to
			 humanity, universal human rights, international religious freedom, and
			 democracy.
	
 Whereas, from October 15, 2018, to November 5, 2018, His Holiness, Hadhrat Mirza Masroor Ahmad, the worldwide spiritual head of the Ahmadiyya Muslim Community, an international religious organization with millions of members across the globe, is making a historic visit to the United States, during which time he will inaugurate three new mosques: Baitul Aafiyat Mosque in Philadelphia, Pennsylvania, Baitus Samad Mosque in Baltimore, Maryland, and Masroor Mosque in Manassas, Virginia;
 Whereas His Holiness was elected to become fifth Khalifa to Hadhrat Mirza Ghulam Ahmad, founder of the Ahmadiyya Muslim Community, on April 22, 2003, a lifelong position;
 Whereas His Holiness is a leading Muslim figure promoting peace, who in his sermons, lectures, books, and personal meetings has continually advocated the Ahmadiyya Muslim values of service to humanity, universal human rights, and a peaceful and just society;
 Whereas the Ahmadiyya Muslim Community has suffered repeated severe hardships, institutionalized discrimination, persecution, and violence in several countries in the world, including Pakistan, Indonesia, and Algeria;
 Whereas, on May 28, 2010, 86 Ahmadi Muslims were killed in Lahore, Pakistan, when 2 mosques belonging to the Ahmadiyya Muslim Community were attacked by anti-Ahmadiyya terrorists and scores more have been killed in targeted attacks since then;
 Whereas despite the continued sectarian persecution that Ahmadi Muslims are subjected to, His Holiness continues to forbid violence;
 Whereas His Holiness has traveled globally to promote and facilitate service to humanity, meeting with Presidents, Prime Ministers, parliamentarians, and ambassadors of state;
 Whereas His Holiness delivered the keynote address at a special bipartisan reception at the Rayburn House Office Building on Capitol Hill on June 27, 2012, The Path to Peace: Just Relations Between Nations; and
 Whereas during his visit to the United States, His Holiness will meet thousands of American Muslims belonging to the Ahmadiyya Muslim Community in addition to significant United States Government leaders in order to strengthen relationships and find mutual means of establishing peace and justice for all people: Now, therefore, be it
	
 That the House of Representatives— (1)welcomes His Holiness, Hadhrat Mirza Masroor Ahmad, to Pennsylvania, Maryland, Texas, Virginia, and Washington, DC;
 (2)commends the tireless efforts of His Holiness toward promoting a pathway to achieve individual and global peace, as well as individual and global justice;
 (3)commends His Holiness for courageously and unequivocally condemning extremism and terror in all its forms; and
 (4)commends His Holiness for his perseverance in counseling all Ahmadi Muslims to eschew any form of violence, even in the face of severe persecution.
			